POOLE, Circuit Judge,
dissenting:
The majority’s central thesis as set forth in its opinion (at 938) is that “allegations of retaliation for the exercise of statutorily protected rights represent possible irreparable harm far beyond economic loss.” See Garcia v. Lawn, 805 F.2d 1400 (9th Cir.1986).
This is all well and good but Garcia was not based upon mere allegations of possible harm. Garcia had won a Title VII decision against the Drug Enforcement Agency based on discrimination on account of national origin. The relief included back pay, removal of adverse material from his records, and attorney’s fees. When the DEA failed to comply Garcia sued to compel compliance. The DEA then ordered that he be transferred from Los Angeles to Detroit. He asked for injunctive relief to stop transfer pending administrative review of the merits of his claim of retaliation. The district court conceded that Garcia’s was a strong case of retaliation but still refused injunctive relief. We held that “the chilling effect of retaliatory activity can constitute irreparable harm * * * ”, 805 F.2d at 1405, and that Garcia had made a showing of “possible serious irreparable harm beyond economic loss.” Id. at 1406.
But the majority opinion here offers little more than an abstract discussion of the rules concerning entitlement to preliminary injunction. Nowhere does the majority point to facts showing that the plaintiffs had any concrete basis for application of Benda v. Grand Lodge of International Association of Machinists & Aerospace Workers, 584 F.2d 308, 314 (9th Cir.1978), *940cert. dismissed, 441 U.S. 937, 99 S.Ct. 2065, 60 L.Ed.2d 667 (1979) or Oakland Tribune, Inc. v. Chronicle Publishing Co., 762 F.2d 1374, 1376 (9th Cir.1985). The trial judge denied a preliminary injunction, apparently because nothing in the record before him showed more than a bare conclusion by plaintiffs that the employer was acting out of a retaliatory design. Plaintiffs showed neither direct nor circumstantial proof in support of their charge. I repeat, nothing in the record supports that fear in any substantial particular. The district court had nothing to warrant an injunction, and the majority has not directed our attention to anything that did so warrant.
Since the plaintiffs have adduced no evidence (as distinguished from unsupported allegations) that Continental sought retaliation rather than the sensible business objective of identifying who had vandalized its property, how can that failure of proof create a fair battle ground for trial? A mere charge is not enough. The majority orders the district court to go back and “reevaluate” but without a word of guidance. The majority has canvassed the general conditions for granting preliminary injunction, but has not isolated what it is that evidences plaintiffs’ right to injunctive relief. The district judge said he did not believe that plaintiffs were likely to prevail. The majority find his denial of relief reversible because he did not intone the complete passages laid down in cases such as Benda v. Grand Lodge of Intern. Assn., Etc., 584 F.2d 308 (9th Cir.1978). But the burden of supporting their claims to relief lay upon plaintiffs and they have not met that burden. We should not reverse a denial of injunctive relief where the plaintiffs show only speculation.
The majority seems to be consciously avoiding the only issues which are really before us. The real issues are (1) where there has been violence and damage to an employer’s property during a strike, may the employer legally try to identify the persons who were responsible for that conduct? (2) Even if the employer is justified in seeking to discover the identities of the perpetrators, may it require them to submit to polygraph testing? That is what the district judge had before him. But neither the plaintiffs nor the majority seem able to view this case in its proper perspective. Does a requirement of submission to testing as a condition of reinstatement translate into evidence of “antiunion” or “retaliatory” intent?
It is this feature that we should candidly face and decide, for it lies at the heart of the case. It is not productive to engage in hypothetical discourse which, for all its high-sounding pitch, avoids the real issues. I would be willing to grapple with that issue and invite the majority to join. But apparently the majority is not willing. Unless we do so, we are merely ordering the district court to go back and tilt windmills.
Believing that the district court correctly found that plaintiffs had failed to make the minimum showing for preliminary injunction under the circuit’s formulation of the standards, I respectfully dissent.